***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      DONNA VENEZIANO v. JAMES VENEZIANO
                  (AC 41296)
                        Elgo, Cradle and Suarez, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff had previously been dis-
    solved, appealed to this court from the decision of the trial court denying
    his motion to open the judgment of dissolution on the basis of, inter
    alia, fraud. The defendant claimed that the court erred by, sua sponte,
    quashing certain subpoenas he issued in connection with his motion to
    open the judgment and in finding that he failed to establish probable
    cause that the dissolution judgment was procured through fraud or
    mutual mistake. Held:
1. The defendant could not prevail on his claim that the trial court abused
    its discretion in quashing the subpoenas at issue because the underlying
    civil action resulting in a final judgment of dissolution had been resolved
    and there was no active civil matter pending that would have permitted
    the defendant to subpoena witnesses and to conduct discovery in con-
    nection with his motion to open the judgment: the court properly inter-
    preted the applicable legal principle of Oneglia v. Oneglia (14 Conn.
    App. 267), that once a court has rendered a final judgment, until and
    unless the court has opened that judgment, there can be no civil action
    within the meaning of the applicable statute (§ 52-197) or rule of practice
    (§ 13-2); moreover, because the fraud alleged by the defendant took
    place prior to the rendering of the judgment of dissolution, the motion
    to open did not implicate the trial court’s continuing jurisdiction over
    an outstanding order; furthermore, because the plaintiff filed certain
    motions for contempt to effectuate and enforce orders of the court
    issued after it had rendered its judgment of dissolution, and the plaintiff
    did not take issue with the underlying judgment but, rather, the defen-
    dant’s failure to comply with it, there was no active civil matter pending
    that gave the defendant the authority to issue subpoenas in connection
    with his unrelated motion to open the judgment, as a party may file a
    motion for contempt before or after judgment is rendered to effectuate
    prior judgments or otherwise enforceable orders.
2. The record was inadequate to review the defendant’s claim that the trial
    court erred in finding that he failed to establish probable cause that the
    dissolution judgment was procured through fraud or mutual mistake;
    the defendant only submitted a nine page excerpt from a transcript of
    the relevant hearing, which related solely to the portion of the hearing
    in which the court addressed certain motions to quash, and did not
    provide additional portions of the transcript relating to the motion to
    open the judgment, such that it was not possible to make a determination
    regarding what the evidence presented at the hearing demonstrated
    about the issue of probable cause.
             Argued March 2—officially released July 13, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Litchfield and tried to the court, Pickard, J.;
judgment dissolving the marriage and granting certain
other relief; thereafter, the court, Dooley, J., quashed
certain subpoenas issued by the defendant and denied
the defendant’s motion to open the judgment, and the
defendant appealed to this court. Affirmed.
  Gregory Thomas Nolan, with whom, on the brief, was
Patsy Michael Renzullo, for the appellant (defendant).
   Regina M. Wexler, with whom, on the brief, was
Judith Dixon, for the appellee (plaintiff).
                         Opinion

   SUAREZ, J. The defendant, James Veneziano, appeals
from the judgment of the trial court denying his motion
to open the judgment dissolving his marriage to the
plaintiff, Donna Veneziano. The defendant claims that
the court erred (1) by, sua sponte, quashing subpoenas
issued in connection with his motion to open the judg-
ment and (2) in finding that he failed to establish proba-
ble cause that the dissolution judgment was procured
through fraud or mutual mistake. We affirm the judg-
ment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The parties were married in Febru-
ary, 1969. In February, 2012, the plaintiff commenced
a dissolution action against the defendant. On October
29, 2013, the court, Pickard, J., rendered a judgment of
dissolution, which incorporated by reference a marital
settlement agreement of the parties. At the time of the
dissolution, the parties jointly owned, among other
things, a marital home in Winchester and 1835 shares of
stock in Village Mortgage Company (Village Mortgage).
Under § 6.1 of the marital settlement agreement, the
plaintiff was required to quitclaim her interest in the
parties’ marital home to the defendant, and the defen-
dant was to hold her harmless and indemnify her from
a home equity line of credit on the property and any
and all expenses, costs, notes and liens associated with
the property. The defendant was then required either
to apply to refinance the equity line of credit on the
home by October 29, 2015, or to list the property for
sale with a licensed real estate agent at a price recom-
mended by the agent by May 1, 2016. Section 6.6.1
of the marital settlement agreement provided that the
parties were to divide equally the 1835 jointly owned
shares of Village Mortgage stock.
   On November 30, 2016, the plaintiff filed a motion
for contempt in which she alleged that the defendant
‘‘ha[d] neither refinanced the home to remove [her]
name therefrom, nor ha[d] he listed the property for
sale with a licensed [real estate agent] by May 1, 2016.’’
She further alleged that she had made payments on the
home equity line of credit because the defendant had
failed to do so. A hearing on the motion was scheduled
for January 3, 2017.
   On January 17, 2017, the parties entered into an agree-
ment, which became an order of the court, to resolve
the November 30, 2016 motion for contempt, requiring
the defendant to make monthly payments to Chase
Bank for past due property taxes on the marital home,
and to the town of Winchester for current property
taxes on the marital home. The agreement also required
the defendant to reduce the listing price in ninety days
if the property was not under contract. The matter was
continued to May 1, 2017, for review. On May 1, 2017,
the parties entered into another agreement, which
became an order of the court, requiring the defendant
to continue making the payments to Chase Bank, and
to again reduce the listing price of the marital home in
ninety days if the home was not under contract. On
July 26, 2017, the plaintiff filed a separate motion for
contempt alleging that the defendant failed to abide by
the May 1, 2017 order.
   On August 31, 2017, the defendant filed a motion to
open the judgment of dissolution on the basis of fraud
and intentional misrepresentation. The defendant sub-
sequently amended the pleading to include a claim of
mutual mistake. He alleged that all 1835 shares of Village
Mortgage stock had been transferred to the plaintiff
prior to February 1, 2012, without his knowledge. He
further alleged that, during the dissolution proceeding,
the plaintiff misrepresented to the court that both par-
ties jointly owned the 1835 shares of stock. Accordingly,
he argued, the divorce decree was ‘‘a product of actual
fraud’’ and ‘‘must be opened.’’ To support this allegation,
the defendant attached to his amended pleading a
required regulatory filing by Village Mortgage with the
Department of Banking that listed the direct owners and
executive officers of Village Mortgage.1 This regulatory
filing purportedly showed that the defendant was no
longer a direct owner or an executive officer of Village
Mortgage as of February 1, 2012. It does not, however,
indicate the number of shares that each owner or execu-
tive officer had in Village Mortgage as of February 1,
2012.
   The defendant issued four subpoenas in connection
with his motion to open. On September 12, 2017, the
defendant issued a subpoena to the Department of
Banking requesting that it authenticate a certified copy
of the regulatory filing that it previously had provided to
him. On September 22, 2017, the Department of Banking
moved to quash this subpoena. On October 10, 2017,
the court, Dooley, J., held a hearing on the motion to
quash and granted it. The defendant also issued subpoe-
nas to Justin Girolimon, a vice president of Village Mort-
gage, and Laurel Caliendo, the president of Village Mort-
gage. On October 3, 2017, Girolimon and Caliendo
moved to quash the subpoenas. The defendant objected
to the motions to quash and on October 30, 2017, the
court, Danaher, J., sustained the defendant’s objec-
tions. Lastly, the defendant issued a subpoena to Hailey
Gallant Rice, another vice president of Village Mortgage.
On November 2, 2017, Rice moved to quash the sub-
poena. On November 14, 2017, the defendant objected
to the motion.
  On November 15, 2017, the court, Dooley, J., held
an evidentiary hearing on the plaintiff’s motions for
contempt and a preliminary hearing on the defendant’s
motion to open. As an initial matter, the court addressed
the motions to quash the subpoenas and the objections
thereto. The court effectively revisited prior rulings
with respect to the subpoenas and resolved any pending
motions to quash by concluding that there was no
authority for counsel to have issued any subpoenas in
this matter. The court stated that, pursuant to Oneglia
v. Oneglia, 14 Conn. App. 267, 540 A.2d 713 (1988), ‘‘on
a motion to open, there is absolutely no authority to
conduct any discovery unless and until a decision is
made by the court on a preliminary basis to open the
judgment for the purpose of allowing discovery.’’ The
court further concluded that ‘‘there [was] no civil action
pending from which our statutes and our Practice Book
[gave] us authority to issue subpoenas and otherwise
conduct discovery.’’2 The court excused the witnesses
present in the court who had responded to the defen-
dant’s subpoenas, and proceeded with the evidentiary
hearing on the plaintiff’s motions for contempt and a
preliminary hearing on the defendant’s motion to open.
   On December 4, 2017, the court, in a memorandum
of decision, denied the defendant’s motion to open. The
court, Dooley, J., concluded that ‘‘the defendant failed
to establish probable cause that the judgment was pro-
cured through fraud or mutual mistake.’’
  On December 6, 2017, in a separate memorandum of
decision, the court found that the defendant wilfully
violated its May 1, 2017 order and granted the plaintiff’s
motions for contempt.
  On December 21, 2017, the defendant filed a motion
to reargue his motion to open. On January, 5, 2018,
the court, Dooley, J., denied the motion. This appeal
followed.3 Additional facts and procedural history will
be set forth as necessary.
                             I
   The defendant first claims that the court erred by,
sua sponte, quashing his subpoenas issued in connec-
tion with his motion to open the judgment.4 Specifically,
he asserts that the court erred in relying on Oneglia v.
Oneglia, supra, 14 Conn. App. 267, when it quashed the
subpoenas and that, instead, it should have relied on
Brody v. Brody, 153 Conn. App. 625, 103 A.3d 981, cert.
denied, 315 Conn. 910, 105 A.3d 901 (2014). We disagree.
   ‘‘[A] trial court’s decision to quash a subpoena is
. . . reviewed on appeal under the abuse of discretion
standard. . . . Discretion means a legal discretion, to
be exercised in conformity with the spirit of the law
and in a manner to subserve and not to impede or defeat
the ends of substantial justice. . . . The salient inquiry
is whether the court could have reasonably concluded
as it did. . . . It goes without saying that the term abuse
of discretion does not imply a bad motive or wrong
purpose but merely means that the ruling appears to
have been made on untenable grounds. . . . In
determining whether there has been an abuse of discre-
tion, much depends upon the circumstances of each
case.’’ (Citation omitted; internal quotation marks omit-
ted.) DeRose v. Jason Robert’s, Inc., 191 Conn. App.
781, 799, 216 A.3d 699, cert. denied, 333 Conn. 934, 218
A.3d 593 (2019). Although the ruling is discretionary in
nature, we nonetheless must afford plenary review to
the issue of whether the court applied the correct legal
principle to the facts before it. See State v. Saucier,
283 Conn. 207, 218–19, 926 A.2d 633 (2007) (trial court’s
interpretation of law is subject to plenary review and
its application of correct view of law is subject to review
for abuse of discretion).
   General Statutes § 52-197 (a) provides in relevant
part: ‘‘In any civil action, the court, upon motion of
either party, may order disclosure . . . .’’ Practice
Book § 13-2 provides in relevant part: ‘‘In any civil action
. . . a party may obtain . . . discovery of information
or disclosure, production and inspection of papers,
books, documents and electronically stored informa-
tion material to the subject matter involved in the pend-
ing action . . . .’’ Once a court has rendered a final
judgment, ‘‘[u]ntil and unless the trial court [has]
opened the previous judgment, there [can] be no ‘civil
action’ within the meaning of . . . § 52-197 or Practice
Book § [13-2].’’ Oneglia v. Oneglia, supra, 14 Conn. App.
270 n.2.
  ‘‘[A]though a motion to open a judgment normally
must be filed within four months of entry of the judg-
ment . . . a motion to open on the basis of fraud is
not subject to this limitation . . . . In Oneglia, this
court rejected a claim that a party, following the entry
of a judgment of dissolution, had a right to conduct
discovery and to compel the defendant to testify, based
only on [the] filing of a motion to open. . . . The court
explained that [t]his is clearly an incorrect premise;
until the court acts on a motion to open, the earlier
judgment is still intact and neither our rules of practice
nor our statutes provide for such a thing as postjudg-
ment discovery. . . .
   ‘‘Oneglia and its progeny are grounded in the princi-
ple of the finality of judgments. . . . [T]he finality of
judgments principle recognizes the interest of the public
as well as that of the parties [that] there be fixed a time
after the expiration of which the controversy is to be
regarded as settled and the parties freed of obligations
to act further by virtue of having been summoned into
or having appeared in the case. . . . Without such a
rule, no judgment could be relied on. . . . Oneglia
carefully balanced that interest in finality with the real-
ity that in some situations, the principle of protection
of the finality of judgments must give way to the princi-
ple of fairness and equity. . . . The court in Oneglia
thus ratified the gatekeeping mechanism employed by
the trial court, whereby a court presented with a motion
to open by a party alleging fraud in a postjudgment
dissolution proceeding conducts a preliminary hearing
to determine whether the allegations are substantiated.
. . . The court held that [i]f the plaintiff was able to
substantiate her allegations of fraud beyond mere suspi-
cion, then the court [properly] would open the judgment
for the limited purpose of discovery, and would later
issue an ultimate decision on the motion to open after
discovery had been completed and another hearing
held.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Brody v. Brody, supra, 153
Conn. App. 631–32.
   This court also had occasion to address Oneglia in
Bruno v. Bruno, 146 Conn. App. 214, 216, 76 A.3d 725
(2013), a case in which a trial court permitted a plaintiff
husband and his current wife ‘‘to obtain discovery upon
their filing of motions to open certain postjudgment
orders on the basis of alleged fraudulent conduct on the
part of the defendant [wife] without first substantiating
their allegations of [the defendant’s] fraud beyond mere
suspicion in a court hearing.’’ On appeal, the defendant
wife argued that ‘‘the court did not have the authority
to permit discovery without first making a preliminary
finding [of fraud].’’ Id., 229. This court agreed, and held:
‘‘Until a motion to open has been granted, the earlier
judgment is unaffected, which means that there is no
active civil matter. . . . In this postjudgment posture,
discovery is not available to the moving party for the
simple reason that discovery is permitted only when a
cause of action is pending.’’ (Citation omitted; emphasis
added.) Id., 230–31. This court remanded the case to
the trial court with direction to make a preliminary
finding, consistent with Oneglia, as to whether probable
cause existed to open the judgment prior to ruling on
the plaintiff husband’s request for discovery in connec-
tion with his motion to open. Id., 216.
   In the present case, the defendant argues that the
court should have relied on Brody, which, he contends,
permitted postjudgment discovery because it ‘‘held that
Oneglia is inapplicable if a motion for contempt has
been filed.’’ He further argues that because the plaintiff
filed motions for contempt, there was an ‘‘active civil
matter pending’’ that gave him the authority to issue
subpoenas in connection with his motion to open the
judgment. In support of this argument, he contends
that Brody also held that ‘‘when a party has moved
for contempt, a civil action is pending, and parties’
attorneys have authority to issue subpoenas.’’ The
defendant notes that, in the present case, the court held
hearings on the motions for contempt and the motion
to open on the same date. He also relies on his represen-
tation to this court that the plaintiff issued a subpoena
to a witness in connection with the motions for con-
tempt, and that the court permitted the witness to pro-
duce documents and testify in accordance with this
subpoena at the November 15, 2017 hearing, even
though it had, on the same date, quashed the subpoenas
issued in connection with the motion to open.5 He states
that ‘‘[i]t cannot be the case that one party has authority
to issue a subpoena for a hearing, while the adverse
party lacks that same authority.’’ We disagree.
  ‘‘Motions for contempt implicate the court’s inherent
equitable authority to effectuate and vindicate its judg-
ments. . . . Although ordinarily our trial courts lack
jurisdiction to act in a case after the passage of four
months from the date of judgment . . . there are
exceptions. One exception arises when the exercise of
jurisdiction is necessary to effectuate prior judgments
or otherwise enforceable orders.’’ (Citations omitted;
internal quotation marks omitted.) Brody v. Brody,
supra, 153 Conn. App. 635.
   In Brody, the trial court rendered judgment dissolving
a marriage and entered various financial orders. Id.,
627. Three years later, the defendant moved to open
the judgment and filed a motion for contempt. Id., 627–
28. The plaintiff filed her own motion for contempt
against the husband based on an allegation of fraud.6
Id., 628. While her motion for contempt was pending, the
plaintiff issued a subpoena to the sister of the defendant
requiring her to produce certain documents and to
appear at a deposition. Id. The sister filed a motion to
quash the subpoena and a motion for a protective order,
and, after a hearing, the court denied both motions. Id.,
629. In a writ of error brought to this court, the sister
argued, among other things, that there is no general
right to postjudgment discovery in Connecticut, and
that, ‘‘[b]ecause the court did not conduct a hearing
pursuant to Oneglia prior to denying her motions . . .
the court lacked the authority to allow the plaintiff to
engage in postjudgment discovery.’’ Id., 630.
  In dismissing the sister’s writ of error, this court
stated that ‘‘Oneglia concerns the authority of a trial
court to act on a request for postjudgment discovery
pertaining to allegedly fraudulent conduct that tran-
spired prior to the entry of the underlying judgment.’’
(Emphasis in original.) Id., 630–31. Further, this court
explained, ‘‘Oneglia and its progeny do not implicate
the trial court’s continuing jurisdiction to effectuate its
outstanding orders, but rather deal with allegations that
an underlying judgment has been procured by fraud.
For that reason, this court has held that a party may
only engage in what we termed ‘postjudgment discov-
ery’ after the party first moves to open the judgment
and establishes the allegations of fraud beyond mere
suspicion. . . .
   ‘‘By contrast, [Brody] plainly involves the court’s con-
tinuing jurisdiction to effectuate and vindicate out-
standing orders. The plaintiff’s allegations of fraud arise
from conduct subsequent to the entry of judgment and
involve the defendant’s allegedly wilful noncompliance
with the court’s outstanding orders. For that reason,
no motion to open was needed to confer authority on
the trial court to allow discovery, as the court’s continu-
ing jurisdiction over the matter necessarily conveyed
upon it the authority to do so.’’ (Citations omitted;
emphasis in original.) Id., 635–36.
  The defendant’s reliance on Brody is misplaced.
Although Brody and the present case both involve alle-
gations of fraud, the fraud alleged in Brody took place
after the judgment of dissolution was rendered and the
plaintiff in Brody sought to vindicate her rights under
the dissolution judgment by filing a motion for con-
tempt. See id., 637 (‘‘[p]ermitting discovery as part of a
postjudgment motion for contempt vindicates a party’s
interest in obtaining competent evidence of contempt,
including contempt accomplished through fraudulent
conduct’’).
   Brody is factually distinguishable from the present
case. The fraud allegations in the present case, in con-
trast to the allegations in Brody, took place prior to the
rendering of the judgment of dissolution. Thus, unlike
in Brody, the motion to open at issue in the present case
did not implicate the trial court’s continuing jurisdiction
over an outstanding order. When a party alleges fraud
that took place before a judgment is rendered, it is well
settled that a court must first determine whether there
is probable cause to open the judgment for the limited
purpose of proceeding with discovery related to the
fraud claim. See, e.g., Bruno v. Bruno, supra, 146 Conn.
App. 231. As this court observed in Brody, to permit
discovery in such a situation without first finding proba-
ble cause, a court would impermissibly disturb the final-
ity of the underlying judgment. See Brody v. Brody,
supra, 153 Conn. App. 632.
  Additionally, we reject the defendant’s argument that,
because the plaintiff filed motions for contempt, there
was an ‘‘active civil matter pending’’ that gave him the
authority to issue subpoenas in connection with his
unrelated motion to open the judgment. The defendant
again misstates Brody’s holding in support of this argu-
ment, and cites no other authority that supports this
proposition.
   A party may file a motion for contempt before or
after judgment is rendered to effectuate prior judgments
or otherwise enforceable orders. In the present case,
the plaintiff first filed a motion for contempt seeking
to effectuate the judgment of dissolution requiring the
defendant to list the marital home for sale and to make
certain payments to protect her interest in the property.
After the court issued an order in connection with this
motion, the plaintiff filed a second motion alleging that
the defendant was not complying with court orders.
The purpose of both motions was to effectuate and to
enforce orders of the court issued after the court had
rendered its judgment of dissolution. Thus, the plaintiff
did not take issue with the underlying judgment, but
rather the defendant’s failure to comply with it. Our
review of the record reflects that when the court permit-
ted the plaintiff’s subpoenaed witness to testify in the
present case, it did so for the limited purpose of permit-
ting the plaintiff to present information about the defen-
dant’s compliance, or lack thereof, with orders pre-
viously entered related to the marital home and arising
from the final judgment. Because the underlying civil
action resulting in that final judgment had been
resolved, there was no active civil matter pending that
would have permitted the defendant to subpoena wit-
nesses in connection with his motion to open the judg-
ment. Thus, we conclude that the court properly inter-
preted the applicable legal principle, as set forth in
Oneglia, and that it correctly applied the law in quash-
ing the subpoenas at issue in this claim and, thus, the
defendant is unable to demonstrate that its ruling
reflected an abuse of discretion.
                            II
   The defendant next claims that the court erred in
finding that he failed to establish probable cause that
the dissolution judgment was procured through fraud
or mutual mistake.7 We conclude that the defendant
has not provided this court with an adequate record to
review this claim.
   As the defendant correctly acknowledges in his brief,
this court’s review of the trial court’s judgment with
respect to the issue of probable cause is dependent
upon the particular facts before the court at the time
of its ruling. ‘‘We do not undertake a plenary review of
the merits of a decision of the trial court to grant or to
deny a motion to open a judgment. . . . In an appeal
from a denial of a motion to open a judgment, our
review is limited to the issue of whether the trial court
has acted unreasonably and in clear abuse of its discre-
tion. . . . In determining whether the trial court
abused its discretion, this court must make every rea-
sonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Citations omitted; internal quota-
tion marks omitted.) Pospisil v. Pospisil, 59 Conn. App.
446, 449, 757 A.2d 655, cert. denied, 254 Conn. 940, 761
A.2d 762 (2000).
   In the present case, the court held an evidentiary
hearing on November 15, 2017, to address the subpoe-
naed parties’ motions to quash, the defendant’s motion
to open the judgment, and the plaintiff’s motions for
contempt. The defendant has only provided this court
with a nine page excerpt from a transcript of the Novem-
ber 15, 2017 hearing. This excerpt relates solely to the
portion of the hearing in which the court addressed
the motions to quash. The defendant did not, however,
provide us with additional portions of the transcript
relating to the motion to open the judgment. The plain-
tiff aptly argues that it is not possible for this court to
‘‘make any determination regarding what the evidence
presented at the November 15 hearing demonstrated
[about the issue of probable cause] when none of that
evidence is before [it].’’ In his reply brief, the defendant
argues that the remaining portion of the transcript is
‘‘irrelevant’’ because much of it ‘‘is almost entirely
related to the [plaintiff’s] motions for contempt, which
are not on appeal.’’ We agree with the plaintiff.
   It is the responsibility of the defendant, as the appel-
lant, to provide this court with an adequate record for
review. Practice Book § 61-10; see also Practice Book
§ 60-5. ‘‘[I]t is incumbent upon the [defendant] to take
the necessary steps to sustain [his] burden of providing
an adequate record for appellate review. . . . [A]n
appellate tribunal cannot render a decision without first
fully understanding the disposition being appealed.
. . . Our role is not to guess at possibilities, but to
review claims based on a complete factual record devel-
oped by a trial court.’’ (Internal quotation marks omit-
ted.) Stutz v. Shepard, 279 Conn. 115, 125–26, 901 A.2d
33 (2006). If a claim requires appellate review of the
evidence, and the evidence before the trial court con-
sisted in whole or in part of testimony, the failure to
provide the reviewing court with transcripts deprives
this court of the ability to review the evidence. See,
e.g., Desrosiers v. Henne, 283 Conn. 361, 366–67, 926
A.2d 1024 (2007); O’Halpin v. O’Halpin, 144 Conn. App.
671, 675–76, 74 A.3d 465, cert. denied, 310 Conn. 952,
81 A.3d 1180 (2013).
   We cannot evaluate the court’s decision with regard
to the issue of probable cause without the portions of
the hearing transcript that are related to this issue. On
the basis of the court’s memorandum of decision, we
can glean that the plaintiff testified about the alleged
stock transfer and that stock certificates, which indi-
cate that the plaintiff and the defendant jointly owned
1835 shares of Village Mortgage stock until September,
2014, were admitted into evidence. We do not know,
however, the specific testimony that the court heard
about the stock transfer. Most importantly, although the
regulatory filing serves as the basis for the defendant’s
fraud claim, without the ability to review testimony
concerning the regulatory filing, we are deprived of the
ability to review testimony concerning this document.
The defendant’s representations about what transpired
at the hearing are an inadequate substitute for our thor-
ough and necessary examination of all of the evidence
that was before the court at the time of its ruling.
Accordingly, we conclude that the record is inadequate
for this court to review this claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The February 1, 2012 regulatory filing shows that both parties were
owners or executive officers of Village Mortgage at some point during the
course of their marriage.
   2
     In its subsequent memorandum of decision, the court reiterated that, in
light of the procedural posture of the case, it had determined that the
subpoenas that had been issued by the defendant’s counsel were not legally
authorized and that it had ‘‘vacated prior orders sustaining the defendant’s
objections to the motions to quash . . . .’’
   3
     As part of this appeal, the defendant also appealed the court’s decision
granting the plaintiff’s motions for contempt. This court dismissed this
portion of the appeal as untimely.
   4
     We note that in his statement of this claim, the defendant also states
that the court ‘‘erred in denying [his] motion to reargue, because there was
an active civil matter pending based upon the plaintiff’s two motions for
contempt and service upon [him] of a summons and order to show cause
. . . .’’ The defendant does not thereafter refer to or analyze the court’s
ruling on his motion to reargue in this section of his brief, nor does he
analyze this portion of the claim anywhere in his brief. Accordingly, we
consider this portion of the claim to be abandoned. ‘‘We consistently have
held that [a]nalysis, rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the issue properly. . . .
[A]ssignments of error which are merely mentioned but not briefed beyond
a statement of the claim will be deemed abandoned and will not be reviewed
by this court.’’ (Internal quotation marks omitted.) Keating v. Ferrandino,
125 Conn. App. 601, 603–604, 10 A.3d 59 (2010).
   5
     In connection with the motions for contempt, the plaintiff subpoenaed
the real estate agent who listed the marital home for sale to provide informa-
tion about the listing. In his brief to this court, the defendant represents
that the agent ‘‘appeared, testified and produced the subpoenaed documents’’
at the November 15, 2017 hearing on the motions for contempt. As we
discuss in greater detail in part II of this opinion, the defendant has not
provided this court with any portions of the hearing transcript related to
the motions for contempt. Thus, we do not know if the agent appeared,
testified or produced any documents requested in the subpoena issued by
the plaintiff.
   6
     Specifically, the plaintiff alleged that the defendant had failed to make
payments in accordance with certain financial orders, and that he had
received other monetary distributions that he did not disclose to her in
violation of the order. Brody v. Brody, supra, 153 Conn. App. 628.
   7
     In his brief to this court, the defendant states that, ‘‘on the date judgment
entered, October 29, 2013, the parties’ financial affidavits were inaccurate,
either through fraud, intentional misrepresentation or mutual mistake
. . . .’’ (Emphasis added.) He makes no reference to mutual mistake else-
where in his brief. We do not consider this aspect of his argument, as it is
inadequately briefed.